DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on Feburary 9, 2022 in which claims 1 and 3-21 are pending.

Information Disclosure Statement
The information disclosure statement filed 08/02/2021, citing the Office Action/Search Report for CN/20170091470.5, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
The IDS indicates in page 4 that “Copies of any U.S. patents and published patent applications that are listed on the accompanying Form are nor enclosed herewith. Copies of any other documents identified on the accompanying Form are enclosed herewith”. The document Office Action/Search Report for CN/20170091470.5 is not a U.S. patent or published patent application. Thus, as the IDS filed by the Applicant indicates, the document Office Action/Search Report for CN/20170091470.5 should be enclosed by the Applicant. However, the cited document Office Action/Search Report for CN/20170091470.5 has not been considered since the document has not been found on the Application Contents. The Examiner suggests the Applicant to file the document (Office Action/Search Report for CN/20170091470.5) in order to be considered.

Response to Amendment
Applicant’s Arguments/Remarks filed on 02/09/2022 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. Based on the amendments to claim 5, the Claim Objection previously presented in the Office Action mailed on 12/17/2021 has been withdrawn. The claims 1 and 3-21 have not overcome the claim rejections as shown below.
Claims 1 and 3-21 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that nothing in Oh discloses or suggests that the first UE is of a first PLMN and the second UE is of a second PLMN.
Examiner respectfully disagrees. Claim 1 recites “sidelink resources for transmission by at least one of a first UE of a first PLMN and a second UE of a second PLMN”. This indicates that the claim requires at least one UE of a PLMN. The prior art of Oh discloses that a UE measures the received signal strength of the radio resources in the region used for D2D (Oh, Fig. 3, [0034]-[0035], [0054]). Based on the D2D signal strength measurements, the UE first selects a preset number of discovery signal transmission resources, and then selects one of the preset number of selected resources at random. Thus, Oh discloses at least one UE performing the random selection of transmissions resources based on D2D signal strength measurements. Furthermore, Oh discloses that the discovery signal region information may be sent to all D2D UEs in the cell, which indicates that the method shown in Figure 3 can performed by different UEs. Thereby, suggesting that the random selection is performed by more than one UE.
The prior art of Khoryaev shows in Fig. 2 that a radio access network includes multiple PLMNs, where a PLMN (i.e. PLMN A) includes multiple UEs. Khoryaev further recites in paragraph [0038] that “If the UEs have different HPLMNs, each PLMN may have its own EPC and its own V2X control function connected to the V2X application server. For example, if the HPLMN of UE A is PLMN A and the HPLMN of UE B is PLMN B, UE A will communicate, via interface V3, with the V2X control function in PLMN A which will communicate via interface V2 and the V2X application server with the V2X control function in PLMN B to set up the sidelink communication between the UE A and UE B”. This further shows that different UEs can have different PLMN, such as UE A is of PLMN A and UE B is of PLMN B.
As discussed above, the prior art of Oh discloses that a UE measures the received signal strength of the radio resources in the region used for D2D (Oh, Fig. 3, [0034]-[0035], [0054]). Based on the D2D signal strength measurements, the UE first selects a preset number of discovery signal transmission resources, and then selects one of the preset number of selected resources at random. Oh further discloses that the discovery signal region information may be sent to all D2D UEs in the cell, which indicates that the method shown in Figure 3 can performed by different UEs. Thus, Oh discloses that a UE “randomly select best sidelink radio resources from among available sidelink radio resources based on a sidelink received signal strength indicator (S-RSSI)”, where this procedure can be performed by others UEs since the discovery signal information is sent to different D2D UEs. Additionally, Khoryaev discloses that different UEs can have different PLMN, such as UE A is of PLMN A and UE B is of PLMN B. 
Thus, combining the teachings of Oh regarding the random selection of transmissions resources based on D2D signal strength measurement by one or more UEs with Khoryaev’s teachings of different UEs having different PLMN, such as UE A is of PLMN A and UE B is of PLMN B, results in the feature “the processor is configured to control sidelink radio resources for transmission by at least one of a first UE of a first PLMN and a second UE of a second PLMN, wherein the first UE and the second UE randomly select best sidelink radio resources from among available sidelink radio resources based on a sidelink received signal strength indicator (S-RSSI)”.

Regarding amended independent claim 1, Applicant argues that Khoryaev does not disclose or suggest “a processor configured to control sidelink radio resources, on behalf of one or more public land mobile networks (PLMNs) but not in direct communication with any user equipment (UE) of the one or more PLMNs”, because Khoryaev also discloses that “The eNBs may control the vehicular services based on information and commands from the V2X application server or the V2X control function residing in the control and data network 110. They may communicate directly with the vehicle terminals”.
Examiner respectfully disagrees. As recited in the Office Action mailed on 12/17/2021, the V2X application server 220 in Khoryaev is interpreted as the claimed network entity. The V2X application server 220 is an electronic device for V2X functionality and includes hardware, such as a processor (Khoryaev, Fig. 2, [0031]-[0032], [0038], Fig. 4, [0052]-[0053]). The V2X application server 220 provides a control command to control the resources used in the V2X spectrum (sidelink resources), where the V2X application server 220 serves a number of PLMNs (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0038], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0127]). Therefore, the V2X application server 220 in Khoryaev “controls radio sidelink radio resources, on behalf of one or more public land mobile networks (PLMNs)”. As shown in Figs. 1 and 2 of Khoryaev, the V2X application server 220 is not in direct communication with any user equipment (UE) of the one or more PLMNs. The V2X application server 220 (located in the control data network 110) communicates indirectly with the UEs in the PLMNs via the BSs and the corresponding control function PLMN 210. 
The section cited by the Applicant refers to the eNBs communicating directly with the vehicle terminal as Figure 1 and 2 of Khoryaev shows. However, as explained above, the Office Action cites the V2X application server 220 in Khoryaev as the claimed network entity. Thus, Khoryaev discloses “a processor configured to control sidelink radio resources, on behalf of one or more public land mobile networks (PLMNs) but not in direct communication with any user equipment (UE) of the one or more PLMNs”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2018/0242190) (provided in the IDS as WO 2017052690), hereinafter “Khoryaev” in view of Burbidge et al. (US 2015/0327312), hereinafter “Burbidge” and further in view of Oh et al. (US 2016/0174057), hereinafter “Oh”.

As to claim 1, Khoryaev teaches a network entity (Khoryaev, Fig. 2, [0031]-[0032], [0038], a V2X application server 220), comprising: 
a processor (Khoryaev, Fig. 2, [0031]-[0032], [0038], [0034], Fig. 4, [0052]-[0053], the V2X application server 220 is an electronic device for V2X functionality and includes hardware, such as a processor) configured to control radio sidelink radio resources, on behalf of one or more public land mobile networks (PLMNs) (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0038], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 provides a control command to control the resources used in the V2X spectrum (sidelink resources), where the V2X application server 220 serves a number of PLMNs) but no in direct communication with any user equipment (UE) of the one or more PLMNs (Khoryaev, Fig. 1, Fig. 2, [0031], [0038], the V2X application server 220 is not in direct communication with the UEs in the PLMNs. As shown in the Figures, the V2X application server 220 communicates with the UEs in the PLMNs indirectly via the BSs and corresponding control function PLMN 210); and
the processor is configured to control sidelink radio resources for transmission by at least one of a first user equipment (UE) of a first PLMN and a second UE of a second PLMN (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0038], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 provides a control command to control the resources used in the V2X spectrum (sidelink resources) by a UE in PLMN A, where the V2X application server 220 serves a number of PLMNs, such as PLMN B…PLMN n).

            Khoryaev teaches the claimed limitations as stated above. Khoryaev does not explicitly teach the following features: regarding claim 1, wherein a radio resource control (RRC) controls sidelink buffer status report (BSR) reporting by configuring relevant timers; and
wherein the first UE and the second UE randomly select best sidelink radio resources from among available sidelink radio resources based on a sidelink received signal strength indicator (S-RSSI).

            However, Burbidge teaches wherein a radio resource control (RRC) controls sidelink buffer status report (BSR) reporting by configuring relevant timers (Burbidge, [0049] ln 8-18, the RRC layer 228 transmits an indication that includes a periodic D2D BSR timer and a D2D BSR retransmission timer, which are used to transmit buffer status reports (BSRs). Fig. 4, [0068], the RRC connection reconfiguration message includes the timers parameters for the D2D BSR).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Khoryaev to have the features, as taught by Burbidge in order for the UE to receive an uplink (UL) grant from the eNB for transmission of the D2D data to the target UE (Burbidge, [0021]), while providing a BSR retransmission mechanism in case of a failure or error.

Khoryaev and Burbidge teach the claimed limitations as stated above. Khoryaev and Burbidge do not explicitly teach the following features: regarding claim 1, wherein the first UE and the second UE randomly select best sidelink radio resources from among available sidelink radio resources based on a sidelink received signal strength indicator (S-RSSI).

However, Oh teaches wherein the first UE and the second UE randomly select best sidelink radio resources from among available sidelink radio resources based on a sidelink received signal strength indicator (S-RSSI) (Oh, Fig. 3, [0034]-[0035], [0054], a UE receives information of a region for radio resources to be used for D2D discovery signal transmissions. The radio resources to be used for D2D are equivalent to sidelink radio resources. The UE measures the received signal strength of the radio resources in the region used for D2D. Based on the D2D signal strength measurements, the UE first selects a preset number of discovery signal transmission resources, and then selects one of the preset number of selected resources at random. The measurement of received signal strength in the radio resources used for D2D is equivalent to a sidelink received signal strength indicator (S-RSSI). Additionally, the discovery signal region information may be sent to all D2D UEs in the cell, which indicates that the method shown in Figure 3 can performed by different UEs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Khoryaev and Burbidge to have the features, as taught by Oh in order to allocate and manage resources for D2D transmission and reception in accordance with UE operations in a communication system supporting D2D and cellular communications, thereby enabling efficient utilization of signal resources (Oh, [0002], [0007], [0012]).

As to claim 3, Khoryaev teaches wherein the processor is configured to implement at least one of the following (a) and (b): 
(a) performing at least one of dynamic and semi-persistent scheduling of sidelink transmissions by allocating one or more sidelink radio resources to at least one of the first UE of the first PLMN and the second UE of the second PLMN (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0038], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server provides the control command to control the resources used in the V2X spectrum (sidelink resources) by the UE in PLMN A, after receiving indicators and control signaling from the eNB. The allocated resources are for V2X communications over the V2X spectrum. The V2X application server 220 provides the resource allocation service to a number of PLMNs, such as PLMN B…PLMN n); and 
(b) setting a value of one or more sidelink radio interface configuration parameters for at least one of the first UE of the first PLMN and the second UE of the second PLMN (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0134], different control parameters are included in the command to control the V2V (sidelink) transmissions to be performed by the UEs in different PLMNs, including set of resources, frequency channels for transmission, time/frequency channels, transmission power restrictions, transmission time restriction, transmission rate, traffic generation rate, etc.).

As to claim 4, Khoryaev teaches wherein the sidelink radio resources are located on a same carrier (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], Fig. 10, [0121]-[0122], [0125]-[0127], the frequency resources allocated for the sidelink transmission are allocated in the 5.9 GHz ITS band (common cellular reference carrier)). 

As to claim 5, Khoryaev teaches further comprising: 
a communication interface for communication with at least one of a first base station (BS) of the first PLMN and a second BS of the second PLMN (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 includes an interface V2 and lower layers to communicate control signaling with an eNB in the PLMN A. The V2X application server 220 serves a number of PLMNs, which indicates that the V2X application server 220 also communicates with eNBs in other PLMNs). 

As to claim 6, Khoryaev teaches wherein the communication interface is configured to implement at least one of the following (a) and (b):
(a) transmitting scheduling information to the first BS, wherein the scheduling information specifies one or more sidelink radio resources allocated to the first UE for transmission of at least one of sidelink control information and sidelink user data (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 includes the interface V2 and lower layers to transmit control signaling with the eNB in the PLMN A. The control signaling includes the control command to control the resources used in the V2X spectrum (sidelink resources) by the UE in PLMN A. The sidelink resources are used by the UE to transmit different information types, including control commands and data); and 
(b) transmitting scheduling information to the second BS, wherein the scheduling information specifies one or more sidelink radio resources allocated to the second UE for transmission of at least one of sidelink control information and sidelink user data (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0038], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 includes the interface V2 and lower layers to transmit control signaling with the eNB in the PLMN A. The V2X application server 220 serves a number of PLMNs, which indicates that the V2X application server 220 also communicates with eNBs in other PLMNs. The control signaling includes the control command to control the resources used in the V2X spectrum (sidelink resources) by a UE in PLMN n. The sidelink resources are used by the UE to transmit different information types, including control commands and data).

As to claim 7, Khoryaev teaches wherein the scheduling information comprises one or more of the following: 
a carrier indicator (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of frequency channels or subchannels for transmission); 
a location of the one or more sidelink radio resources in the time domain (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of subframes or time channels within a resource pool used for transmission (resource indexes)); 
a location of the one or more sidelink radio resources in the frequency domain (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of frequency channels or subchannels within a resource pool used for transmission (resource indexes)); 
a retransmission related parameter (Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], [0129], [0284], [0288], the control signaling includes a command to apply probabilistic silencing for transmission or retransmissions); and
a semi-persistent scheduling (SPS) related parameter (Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], [0132]-[0134], [0284], [0291]-[0293], the control signaling includes a command to indicate the maximum transport block size that can be transmitted over predefined time interval in the sidelink communication). 

As to claim 8, Khoryaev teaches wherein the communication interface is configured to implement at least one of the following (a) and (b) (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 includes the interface V2 and lower layers to communicate control signaling with the eNB in the PLMN A. The V2X application server 220 serves a number of PLMNs, which indicates that the V2X application server 220 also communicates with eNBs in other PLMNs): 
(a) transmitting one or more sidelink radio interface configuration parameters for the first UE to the first BS (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0134], [0284]-[0293], the V2X application server 220 transmits control signaling to the eNB in the PLMN A. The control signaling includes the control command to control the resources and transmission parameters used in the V2X spectrum (sidelink resources) by the UE, eNB and its corresponding radio interfaces (Figs. 3, 4) in PLMN A. The sidelink resources and transmission parameters are used by the UE to transmit in the allocated sidelink resources different information types, including control commands and data, based on the indicated time/frequency resources, resource pool, transmission power, retransmission parameter, maximum TBS size, etc.); and 
(Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0134], [0284]-[0293], the V2X application server 220 transmits control signaling to the eNB in the PLMN n. The control signaling includes the control command to control the resources and transmission parameters used in the V2X spectrum (sidelink resources) by the UE and its corresponding radio interface (Fig. 4) in PLMN n. The V2X application server 220 serves a number of PLMNs, which indicates that the V2X application server 220 also communicates with eNBs in other PLMNs. The sidelink resources and transmission parameters are used by the UE to transmit in the allocated sidelink resources different information types, including control commands and data, based on the indicated time/frequency resources, resource pool, transmission power, retransmission parameter, maximum TBS size, etc.). 

As to claim 9, Khoryaev teaches wherein the one or more sidelink radio interface configuration parameters comprise one or more RRC parameters controlling the operation of at least one of a medium access control (MAC) layer and a physical (PHY) layer for sidelink communication (Khoryaev, Fig. 3, [0050], Fig. 4, [0052], [0055], Fig. 10, [0121]-[0122], [0125]-[0134], [0284]-[0293], the V2X application server 220 transmits control signaling to the eNB in the PLMN A. The control signaling includes the control command to control the resources and transmission parameters used in the V2X spectrum (sidelink resources) by the UEs, eNBs and its corresponding radio interfaces (Figs. 3, 4) in the served PLMN n. The UEs and eNBs include RRC, MAC and PHY entities to perform the communication in the corresponding PLMN for sidelink communications. The parameters include time/frequency resources, resource pool, transmission power, retransmission parameter, maximum TBS size, etc.). 

As to claim 10, Khoryaev teaches wherein the one or more RRC parameters comprise one or more of the following (Khoryaev, Fig. 3, [0050], Fig. 4, [0052], [0055], Fig. 10, [0121]-[0122], [0125]-[0134], [0284]-[0293], the control signaling transmitted by the V2X application server 220 includes different parameters to perform sidelink communications): 
a radio resource pool configuration parameter (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of subframes, time/frequency channels, and subchannels within a resource pool used for transmission (resource indexes));
a zone configuration parameter (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes information to allocate resources based on geo parameters, such as location of the UEs); 
a radio resource selection configuration parameter (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of subframes, time/frequency channels, and subchannels within a resource pool used for transmission (resource indexes)); 
a semi-persistent scheduling (SPS) configuration parameter (Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], [0132]-[0134], [0284], [0291]-[0293], the control signaling includes a command to indicate the maximum transport block size that can be transmitted over predefined time interval in the sidelink communication); 
a measurement configuration parameter (Khoryaev, [0091], [0111]-[0112], the UE performs measurement of received power indicators comprising the sidelink received signal strength indicator). 

As to claim 11, Khoryaev teaches wherein the communication interface is further configured to receive from at least one of the first BS and the second BS at least one of one or (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0038], [0091], [0111]-[0112], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 includes the interface V2 and lower layers to communicate control signaling with the eNB in the PLMN A. The V2X application server 220 serves a number of PLMNs, which indicates that the V2X application server 220 also communicates with eNBs in other PLMNs. As shown in Fig. 10, the V2X application server 220 receives indicators from the eNB using control signaling, in order for the V2X application server 220 to reply with control signaling including allocated resources and transmission parameters for sidelink communications. The indicators received also include measurement from the UE). 

As to claim 12, Khoryaev teaches wherein the one or more sidelink radio resource request parameters comprise one or more of the following: 
a carrier frequency for at least one of transmitting and receiving by a UE (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of frequency channels or subchannels for transmission to be used by the UE); 
a destination identification (ID); and
a parameter for semi-persistent scheduling (SPS), comprising periodicity, timing offset, at least one of priority and message size (Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0134], [0284], [0284]-[0293], the control signaling includes a command to indicate the maximum transport block size that can be transmitted over predefined time interval in the sidelink communication, TRP patterns, set of time/subframes resources); and/or 
wherein the one or more measurements comprise one or more of the following: 
(Khoryaev, [0086], [0091], [0111]-[0112], Fig. 10, [0121]-[0123], [0295], the measurement parameters include information regarding the ID of the geographical in which in the UE is located); 
a received signal strength in one or more radio resources (Khoryaev, [0091], [0111]-[0112], the UE performs measurement of received power indicators comprising the sidelink received signal strength indicator); and
a sidelink buffer status. 

As to claim 13, Khoryaev teaches a base station (BS) of a public land mobile network (PLMN) (Khoryaev, Fig. 1, [0021], Fig. 2, [0031]-[0032], [0038], a base station (eNB) that serves a PLMN, such as PLMN a), comprising: 
a processor (Khoryaev, Fig. 3, [0050], Fig. 4, [0052], the eNB includes a processor to control overall operations of the eNB) configured to process control plane information related to a control of sidelink radio resources (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0038], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0127], the eNB transmits and receives control signaling regarding V2X spectrum resources (sidelink resources)); and 
a communication interface (Khoryaev, Fig. 1, [0021], Fig. 2, [0031]-[0032], [0038], Fig. 3, [0050], Fig. 4, [0052], Fig. 10, [0121]-[0122], [0125]-[0127], the eNB includes a network transmission block to communicate with the control and data network, which includes a V2X application server 220) configured to transmit and/or receive to/from a network entity the control plane information (Khoryaev, Fig. 1, [0021], Fig. 2, [0031]-[0032], [0038], Fig. 3, [0050], Fig. 4, [0052], Fig. 10, [0121]-[0122], [0125]-[0127], the eNB transmits and receives control signaling to and from the V2X application server 220), wherein the network entity is configured to control radio sidelink radio resources on behalf of the PLMN (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0038], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 provides a control command to control the resources used in the V2X spectrum (sidelink resources), where the V2X application server 220 serves a number of PLMNs) but no in direct communication with any user equipment (UE) of the PLMN (Khoryaev, Fig. 1, Fig. 2, [0031], [0038], the V2X application server 220 is not in direct communication with the UEs in the PLMNs. As shown in the Figures, the V2X application server 220 communicates with the UEs in the PLMNs indirectly via the BSs and corresponding control function PLMN 210).

Khoryaev teaches the claimed limitations as stated above. Khoryaev does not explicitly teach the following features: regarding claim 13, wherein a radio resource control (RRC) controls sidelink buffer status report (BSR) reporting by configuring relevant timers, and
wherein a UE of the PLMN selects best sidelink radio resources from among available sidelink radio resources based on a sidelink received signal strength indicator (S-RSSI).

            However, Burbidge teaches wherein a radio resource control (RRC) controls sidelink buffer status report (BSR) reporting by configuring relevant timers (Burbidge, [0049] ln 8-18, the RRC layer 228 transmits an indication that includes a periodic D2D BSR timer and a D2D BSR retransmission timer, which are used to transmit buffer status reports (BSRs). Fig. 4, [0068], the RRC connection reconfiguration message received from the eNB includes the timers parameters for the D2D BSR).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Khoryaev to have the features, as taught by Burbidge in order for the UE to receive an uplink (UL) grant from the eNB for transmission of the D2D data to the target UE (Burbidge, [0021]), while providing a BSR retransmission mechanism in case of a failure or error.



However, Oh teaches wherein a UE of the PLMN selects best sidelink radio resources from among available sidelink radio resources based on a sidelink received signal strength indicator (S-RSSI) (Oh, Fig. 3, [0034]-[0035], [0054], a UE receives information of a region for radio resources to be used for D2D discovery signal transmissions. The radio resources to be used for D2D are equivalent to sidelink radio resources. The UE measures the received signal strength of the radio resources in the region used for D2D. Based on the D2D signal strength measurements, the UE first selects a preset number of discovery signal transmission resources, and then selects one of the preset number of selected resources at random. The measurement of received signal strength in the radio resources used for D2D is equivalent to a sidelink received signal strength indicator (S-RSSI)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Khoryaev and Burbidge to have the features, as taught by Oh in order to allocate and manage resources for D2D transmission and reception in accordance with UE operations in a communication system supporting D2D and cellular communications, thereby enabling efficient utilization of signal resources (Oh, [0002], [0007], [0012]).

As to claim 14, Khoryaev teaches wherein the communication interface is configured to transmit to the network entity at least one of one or more sidelink radio resource request parameters and one or more measurements (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0091], [0111]-[0112], Fig. 10, [0121]-[0122], [0125]-[0127], the eNB includes the network transmission block to receive the control signaling from the V2X application server 220. As shown in Fig. 10, the eNB transmits indicators using control signaling to the V2X application server 220, in order for the V2X application server 220 to reply with control signaling including allocated resources and transmission parameters for sidelink communications to the eNB. The indicators transmitted also include measurement from the UE).

As to claim 15, Khoryaev teaches wherein the one or more sidelink radio resource request parameters comprise one or more of the following: 
a carrier frequency for at least one of transmitting and receiving by the UE (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 to the eNB includes a set of frequency channels or subchannels for transmission to be used by the UE); 
a destination identification (ID); and
a parameter for semi-persistent scheduling, in particular periodicity, timing offset, at least one of priority and message size (Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0134], [0284], [0284]-[0293], the control signaling includes a command to indicate the maximum transport block size that can be transmitted over predefined time interval in the sidelink communication, TRP patterns, set of time/subframes resources); and/or 
wherein the one or more measurements comprise one or more of the following: 
a geographic location of the UE (Khoryaev, [0086], [0091], [0111]-[0112], Fig. 10, [0121]-[0123], [0295], the measurement parameters include information regarding the ID of the geographical in which in the UE is located); 
a received signal strength in one or more radio resources (Khoryaev, [0091], [0111]-[0112], the UE performs measurement of received power indicators comprising the sidelink received signal strength indicator); and


As to claim 16, Khoryaev teaches wherein the communication interface (Khoryaev, Fig. 1, [0021], Fig. 2, [0031]-[0032], [0038], Fig. 3, [0050], Fig. 4, [0052], Fig. 10, [0121]-[0122], [0125]-[0127], the eNB includes a network transmission block to communicate with the control and data network, which includes a V2X application server 220) is configured to receive from the network entity scheduling information, wherein the scheduling information indicates one or more sidelink radio resources allocated to the UE for transmission of at least one of sidelink control information and sidelink user data (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the V2X application server 220 transmits control signaling to the eNB. The control signaling includes the control command to control the resources used in the V2X spectrum (sidelink resources) by the UE. The sidelink resources are used by the UE to transmit different information types, including control commands and data). 

As to claim 17, Khoryaev teaches wherein the scheduling information comprises one or more of the following: 
a carrier indicator (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of frequency channels or subchannels for transmission); 
a location of the one or more sidelink radio resources in the time domain (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of subframes or time channels within a resource pool used for transmission (resource indexes)); 
a location of the one or more sidelink radio resources in the frequency domain (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of frequency channels or subchannels within a resource pool used for transmission (resource indexes)); 
a retransmission related parameter (Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], [0129], [0284], [0288], the control signaling includes a command to apply probabilistic silencing for transmission or retransmissions); and
a semi-persistent scheduling (SPS) related parameter (Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], [0132]-[0134], [0284], [0291]-[0293], the control signaling includes a command to indicate the maximum transport block size that can be transmitted over predefined time interval in the sidelink communication). 

As to claim 18, Khoryaev teaches wherein the communication interface is configured to receive from the network entity one or more sidelink radio interface configuration parameters for the UE (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 9, [0120], Fig. 10, [0121]-[0122], [0125]-[0134], [0284]-[0293], the V2X application server 220 transmits control signaling to the eNB. The control signaling includes the control command to control the resources and transmission parameters used in the V2X spectrum (sidelink resources) by the UE, eNB and its corresponding radio interfaces (Figs. 3, 4). The sidelink resources and transmission parameters are used by the UE to transmit in the allocated sidelink resources different information types, including control commands and data, based on the indicated time/frequency resources, resource pool, transmission power, retransmission parameter, maximum TBS size, etc.). 

As to claim 19, Khoryaev teaches wherein the one or more sidelink radio interface configuration parameters comprise one or more RRC parameters controlling the operation of at least one of a medium access control (MAC) layer and a physical (PHY) layer for sidelink (Khoryaev, Fig. 3, [0050], Fig. 4, [0052], [0055], Fig. 10, [0121]-[0122], [0125]-[0134], [0284]-[0293], the V2X application server 220 transmits control signaling to the eNB. The control signaling includes the control command to control the resources and transmission parameters used in the V2X spectrum (sidelink resources) by the UEs, eNBs and its corresponding radio interfaces (Figs. 3, 4) in the served PLMN n. The UEs and eNBs include RRC, MAC and PHY entities to perform the communication in the corresponding PLMN for sidelink communications. The parameters include time/frequency resources, resource pool, transmission power, retransmission parameter, maximum TBS size, etc.).

As to claim 20, Khoryaev teaches wherein the one or more RRC parameters comprise one or more of the following (Khoryaev, Fig. 3, [0050], Fig. 4, [0052], [0055], Fig. 10, [0121]-[0122], [0125]-[0134], [0284]-[0293], the control signaling transmitted by the V2X application server 220 to the eNB includes different parameters to perform sidelink communications): 
a radio resource pool configuration parameter (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of subframes, time/frequency channels, and subchannels within a resource pool used for transmission (resource indexes)); 
a zone configuration parameter (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes information to allocate resources based on geo parameters, such as location of the UEs); 
a radio resource selection configuration parameter (Khoryaev, Fig. 1, [0027], Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], the control signaling transmitted from the V2X application server 220 includes a set of subframes, time/frequency channels, and subchannels within a resource pool used for transmission (resource indexes)); 
(Khoryaev, Fig. 2, [0031]-[0032], [0034]-[0035], [0107], Fig. 10, [0121]-[0122], [0125]-[0127], [0132]-[0134], [0284], [0291]-[0293], the control signaling includes a command to indicate the maximum transport block size that can be transmitted over predefined time interval in the sidelink communication); and
a measurement configuration parameter (Khoryaev, [0091], [0111]-[0112], the UE performs measurement of received power indicators comprising the sidelink received signal strength indicator).

As to claim 21, Khoryaev teaches wherein the network entity is a cloud server (Khoryaev, Fig. 2, [0031]-[0032], [0038], the V2X application server 220 is hosted in the control and data network 110, and is accessed by different UEs, eNBs, PLMNs).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473